Title: From John Adams to the Abbé Raynal, 5 January 1782
From: Adams, John
To: Raynal, Guillaume Thomas François, Abbé



Amsterdam January 5. 1782
Dr Sir

I have the Honour to transmit you, the Revolution of America, translated into the Sublimest Language of Europe, if we are to believe the People of the Netherlands, who alone understand it. The Compliment paid to four Characters among whom I am Supposed to be one in this History, no doubt induced the Editor to dedicate it to me: be this however as it may, I would not exchange the Small Share which belongs to me in that pathetic Testimony from So distinguished a Friend of Truth, Liberty and Humanity, for a Statue of Bronze or Marble to be erected in honour of me, by the first Monark of the World in the Market street of Philadelphia.
I am however, very unhappy to find so many Mistakes in Point of Fact, because coming from so great an authority they will be taken for certain, and have an ill Effect.
My Friend Edmund Jennings Esqr, a Gentleman whose Principles Sentiments and Disposition I think will be agreable to you, will have the Honour to deliver you this Letter. He resides at Brussells, and is very agreable Company.
